       Case 4:19-cv-04105 Document 1 Filed on 10/21/19 in TXSD Page 1 of 8



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

TOMMY GUERRERO                                       §
    Plaintiff,                                       §
                                                     §
v.                                                   §
                                                     §            CIVIL ACTION NO: 4:19-cv-4105
NATIONWIDE LLOYDS INSURANCE                          §
COMPANY and CHELSEA MCKINLEY                         §
     Defendants.                                     §
                                      NOTICE OF REMOVAL

        Defendant Chelsea McKinley (“McKinley”), through undersigned counsel and pursuant

to 28 U.S.C. §§ 1332, 1441 and 1446, files this Notice of Removal of the lawsuit captioned

Tommy Guerrero v. Nationwide Lloyds Insurance Company and Chelsea McKinley; Cause No.

2019-65594; In the 129th Judicial District of Harris County, Texas.

                                                I.
                                           BACKGROUND

        1.      Plaintiff Tommy Guerrero (hereinafter “Plaintiff”) initiated the present action by

filing his Original Petition in Cause No. 2019-65594; In the 129th Judicial District of Harris

County, Texas on September 11, 2019 (the “State Court Action”).1

        2.      Defendant Nationwide Lloyds Insurance Company (“Nationwide”) appeared and

answered on October 11, 2019, asserting a general denial to the claims and allegations made in

Plaintiff’s Original Petition.2

        3.      Pursuant to 28 USC § 1446(a) all a copy of all process, pleadings, and orders served

upon Defendants in the State Court Action are incorporated in Exhibit A. Pursuant to Local Rule

81, a full copy of the state court file has been requested and will be filed upon receipt.

1
        See Exhibit A, Plaintiff’s Original Petition with Citation.
2
        See Exhibit B, Nationwide Lloyds Insurance Company’s Original Answer.
       Case 4:19-cv-04105 Document 1 Filed on 10/21/19 in TXSD Page 2 of 8



        4.      Pursuant to Southern District of Texas Local Rule 81(4), a copy of the State Court

Action docket sheet is attached as Exhibit C.

        5.      Pursuant to 28 U.S.C. § 1446(d), promptly after filing this Notice of Removal,

McKinley will give written notice of the removal to Plaintiff through his attorney of record, and

to the clerk of the 129th Judicial District Court of Harris County, Texas.

        6.      Pursuant to 28 USC §§ 1446(b)(1) and 1446(c)(1) this Notice of Removal has been

timely filed within 30 days of service on McKinley of Plaintiff’s Original Petition and less than

one year after the commencement of this action.3

                                                II.
                                           JURISDICTION

        7.      This Court has original jurisdiction pursuant to 28 U.S.C. § 1332, and the matter

is removable to this Court pursuant to 28 U.S.C. § 1441(a) because there is complete diversity of

citizenship between the properly joined parties and the amount in controversy exceeds $75,000

exclusive of interest and costs.

A.      Diversity of Parties

        8.      Plaintiff is domiciled in Harris County, Texas.4 Pursuant to 28 U.S.C. § 1332(a),

therefore, Plaintiff is a citizen of the State of Texas.

        9.      Nationwide Lloyds Insurance Company is organized under the laws of Texas and

maintains its principal place of business in Texas. Pursuant to 28 U.S.C. § 1332(c)(1), therefore,

Nationwide is a citizen of the State of Texas. However, Nationwide Lloyds Insurance Company is

improperly joined to this lawsuit and therefore Nationwide’s citizenship should be disregarded.


3
        McKinley was not properly served. Instead, Plaintiff attempted service by delivering a citation to a
        Nationwide corporate office in Des Moines, Iowa. In an abundance of caution, however, McKinley files
        this notice of removal within thirty days of Plaintiff’s attempted service on McKinley.
4
        Exhibit A, Plaintiff’s Original Petition with Citation, at ¶ 1.



                                                     2
      Case 4:19-cv-04105 Document 1 Filed on 10/21/19 in TXSD Page 3 of 8



       10.     Defendant Chelsea McKinley is an individual domiciled in the State of Iowa.

Pursuant to 28 U.S.C. § 1332(a), therefore, McKinley is a citizen of the State of Iowa.

       11.     Accordingly, there is complete diversity between the properly joined parties pursuant

to 28 U.S.C. § 1332(a).

       i.      Improper Joinder

       12.     A defendant is improperly joined if the moving party establishes that (1) the

plaintiff has stated a claim against a defendant that it improperly alleges is non-diverse, or (2) the

plaintiff has not stated a claim against a defendant that it properly alleges is non-diverse.5

Because Nationwide Lloyds Insurance Company is non-diverse, only the latter option is

implicated in this case.

       13.     A non-diverse defendant is improperly joined if “there is no reasonable basis for

the district court to predict that the plaintiff might be able to recover against” the non-diverse

defendant.6 A non-diverse defendant is improperly joined if there is merely a theoretical

possibility of recovery.7

       14.     Courts may “conduct a Rule 12(b)(6)-type analysis, looking initially at the

allegations of the complaint to determine whether the complaint states a claim” against the non-

diverse defendant.8 Under such analysis, the critical question is whether the allegations of

Plaintiff’s Original Petition “contain[s] sufficient factual matter, accepted as true, to state a claim

to relief under Texas law.”9 In undertaking this decision, courts are to apply the federal pleading



5
       Int’l Energy Ventures Mgmt., LLC v. United Energy Grp., Ltd., 818 F.3d 193, 208 (5th Cir. 2016).
6
       Id. at 200 (citing Smallwood v. Ill. Cent. R.R. Co., 385 F.3d 568, 573 (5th Cir. 2004)); see also Mumfrey v.
       CVS Pharmacy, Inc., 719 F.3d 392, 401 (5th Cir. 2013).
7
       Kling Realty Co. v. Chevron USA, Inc., 575 F.3d 510, 513 (5th Cir. 2009) (quoting Campbell v. Stone Ins.
       Inc., 509 F.3d 665, 669 (5th Cir. 2007)).
8
       Kling Realty Co., 575 F.3d at 513.
9
       Trang v. Bean, 600 Fed. Appx. 191, 193 (5th Cir. 2015) (internal citations omitted).



                                                       3
       Case 4:19-cv-04105 Document 1 Filed on 10/21/19 in TXSD Page 4 of 8



standards to the asserted state court claims.10 The facts supporting removal must be judged at the

time of removal.11 A plaintiff’s obligation to provide the grounds for entitlement to relief

requires more than labels and conclusions, and a formulaic recitation of the elements of a cause

of action will not do.12 Put simply, the plaintiff must plead “enough facts to state a claim to relief

that is plausible on its face.”13

        15.     In this case, Plaintiff has asserted causes of action against Nationwide Lloyds

Insurance Company for a breach of contract, breach of the duty of good faith and fair dealing,

and violations of Texas Insurance Code Chapters 541 and 542.14 Plaintiff claims its causes of

action against Nationwide Lloyds Insurance Company arise from the insurance policy it issued to

Plaintiff.15 Plaintiff’s operative insurance policy, however, was issued by Nationwide General

Insurance Company.16 Therefore, there is no reasonable basis to predict that Nationwide Lloyds

Insurance Company could be liable to Plaintiff for breach of contract.

        16.     Generally, without a breach of contract claim, a plaintiff cannot maintain claims

under Texas Insurance Code Chapters 541 or 542.17 An insured cannot maintain a claim under

Texas Insurance Code Chapter 541 without first establishing a breach of contract.18 Similarly,

since Nationwide Lloyds Insurance Company did not issue Plaintiff’s policy, it cannot be liable

10
        Int’l Energy Ventures, 818 F.3d at 200-08.
11
        Gebbia v. Wal-Mart Stores, Inc., 233 F.3d 880, 883 (5th Cir. 2000).
12
        Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).
13
        Id. at 570.
14
        See Exhibit A, Plaintiff’s Original Petition with Citation, at ¶¶ 39-52.
15
        Id. at ¶ 39.
16
        See Exhibit D, Homeowners Declarations from Certified Copy of Policy No. 78 42 HO 701549 (showing
        Nationwide General Insurance Company as Plaintiff’s insurer). As an aside, Nationwide General Insurance
        Company is organized under the laws of Ohio and maintains its principal place of business in Ohio.
17
        Durham v. Allstate Veh. & Prop. Ins. Co., No. J-17-1752, 2019 WL 764581, at *4 (S.D. Tex. Feb. 4, 2019)
        (citing Certain Underwriters at Lloyd’s of London v. Lowen Valley View, LLC, 892 F.3d 167, 172 (5th Cir.
        2018)); see also Lewis v. Hays Grp., No. CIV.A-H-08-215, 2010 WL 1404448, at *4 (S.D. Tex. Mar. 31,
        2010) aff’d sub nom. Lewis v. AIG Life Ins. Co., 423 Fed. Appx. 394 (5th Cir. 2011) (dismissing claims for
        breach of contract and Texas Insurance Code violations because the plaintiff had no contract with the
        insurer).
18
        Hamilton Props v. Am. Ins. Co., 643 Fed. Appx. 437, 442 (5th Cir. 2016).



                                                       4
       Case 4:19-cv-04105 Document 1 Filed on 10/21/19 in TXSD Page 5 of 8



to Plaintiff under Chapter 542 of the Texas Insurance Code. To be held liable under Chapter 542

of the Texas Insurance Code, an insured must show: “(1) a claim was made under an insurance

policy, (2) the insured is liable for the claim, and (3) the insurer failed to follow one or more

sections of the prompt-payment statute with respect to the claim.”19 An insured must show the

insurer “is liable for the claim” to prevail under Texas Insurance Code Chapter 542.20 As

previously established, Nationwide Lloyds Insurance Company did not issue Plaintiff’s operative

policy and therefore cannot be liable to Plaintiff for any violations of Texas Insurance Code

Chapters 541 or 542.

       17.     Finally, Nationwide Lloyds Insurance Company cannot be liable to Plaintiff for

the breach of the duty of good faith and fair dealing. An insurer breaches its duty of good faith

and fair dealing to its insured when there is no reasonable basis for denial of a claim or delay in

claim payment or “‘a failure on the part of the insurer to determine whether there is any basis for

the denial or delay.’”21 Nationwide Lloyds Insurance Company did not insure Plaintiff.

Consequently, Nationwide Lloyds Insurance Company owed no duty of good faith and fair

dealing to Plaintiff and there is no reasonable basis to predict that it could be liable for this cause

of action.

       18.     As explained above, there is no reasonable basis to predict that Nationwide

Lloyds Insurance Company could be liable to Plaintiff in this case because it did not issue

Plaintiff’s operative policy. Nationwide Lloyds Insurance Company is therefore improperly

joined to this action because each of Plaintiff’s claims against it fail under a Rule 12(b)(6)

19
       Dean v. State Farm Lloyds, No. 5:16-CV-1321-DAE, U.S. Dist. LEXIS 223488, at *21 (W.D. Tex. Nov.
       20, 2018); see also Tex. Ins. Code § 542.060(a) (Chapter 542 is applicable “if an insurer is liable for a
       claim under an insurance policy”).
20
       Weiser-Brown Operating Co. v. St. Paul Surplus Lines Ins. Co., 801 F.3d 512, 518 (5th Cir. 2015).
21
       Khan v. Allstate Fire & Cas. Ins. Co., No. H-11-2693, 2012 U.S. Dist. LEXIS 63842, at *15 (S.D. Tex.
       May 7, 2012) (quoting Frith v. Guardian Life Ins. Co. of Am., 9 F. Supp. 3d 734, 741 (S.D. Tex. 1998)).



                                                      5
      Case 4:19-cv-04105 Document 1 Filed on 10/21/19 in TXSD Page 6 of 8



analysis. Thus, there is complete diversity of citizenship between the properly joined parties

pursuant to 28 U.S.C. § 1332(a).

B.     Amount in Controversy

       19.     Generally, “the sum demanded in good faith in the initial pleading shall be deemed to

be the amount in controversy.”22 Plaintiff’s Original Petition states Plaintiff seeks “monetary relief

less than $100,000.”23 However, Courts may look past the pleadings to analyze a plaintiff’s pre-

suit demand as well as all categories of damages sought in the lawsuit, including punitive

damages, to determine the amount in controversy.24 Here, this analysis plainly sets the amount

in controversy above the $75,000 threshold for this Court’s jurisdiction.25

       20.     Plaintiff’s pre-suit demand claimed $47,185.97 in “covered damages” after

application of the policy deductible.26 Plaintiff’s Original Petition also seeks damages for treble

damages,27 and alleges Defendants’ conduct was “done ‘knowingly’ as that term is used in the

Texas Insurance Code.”28 The trebling of actual damages asserted in a demand letter is sufficient

to set the amount in controversy for purposes of diversity jurisdiction.29 Therefore, Plaintiff, at a

minimum, seeks damages equal to $141,557.91, which constitutes a trebling of Plaintiff’s actual

damages.



22
       28 U.S.C. §1446(c)(2); see also Wilson v. Hibu, Inc., No. 3:13-CV-2012-L, 2013 WL 5803816, at *2 (N.D.
       Tex. Oct. 28, 2013).
23
       Exhibit A, Plaintiff’s Original Petition with Citation, at ¶ 5.
24
       Villarreal v. State Farm Lloyds, No. 7:15-cv-292, 2015 WL 5838876 at *2 (S.D. Tex. Oct. 7, 2015).
25
       Exhibit E, Jan. 2, 2019 Demand Letter from Plaintiff with Repair Estimate from The Disaster Advocates,
       Inc. See also Leon v. Great Lakes Reinsurance (UK), No. 7:17-CV-183, 2017 U.S. Dist. LEXIS 220707, at
       **5-6 (S.D. Tex. July 11, 2017) (considering the trebling of plaintiff’s actual damages to establish the
       amount in controversy).
26
       Exhibit E, Jan. 2, 2019 Demand Letter from Plaintiff with Repair Estimate from The Disaster Advocates,
       Inc.
27
       Exhibit A, Plaintiff’s Original Petition, at ¶ 58.
28
       Id. at ¶ 52.
29
       Chavez v. State Farm Lloyds, No. 7:15-CV-487, 2016 U.S. Dist. LEXIS 19920, at **6-7 (S.D. Tex. Feb.
       18, 2016).



                                                     6
       Case 4:19-cv-04105 Document 1 Filed on 10/21/19 in TXSD Page 7 of 8



        21.     Moreover, penalties, exemplary damages, and attorneys’ fees are included as part

of the amount in controversy.30 Here, Plaintiff further seeks exemplary and punitive damages and

“damages for emotional stress,”31 prompt payment penalties,32 and attorney’s fees.33 This amount

must also be included as part of the amount in controversy and further places the amount in

controversy in excess of $75,000.

        22.     The threshold for diversity jurisdiction, $75,000, is therefore met by the allegations of

Plaintiff’s Original Petition and his pre-suit demand letter. Trebling Plaintiff’s actual damages,

alone, exceeds $75,000 without consideration of the remaining elements of Plaintiff’s damage model,

which include statutory penalties, exemplary damages, attorney’s fees and “damages for emotional

stress.” Therefore, the amount in controversy in this case exceeds $75,000 and jurisdiction is proper

in this court. Accordingly, the amount in controversy requirement of 28 U.S.C. § 1332(b) is

satisfied.

                                                III.
                                            CONCLUSION

        23.     Removal of this action under 28 U.S.C. § 1441(a) is proper as the district courts of

the United States have original jurisdiction over the matter pursuant to 28 U.S.C. § 1332, and as all

requirements for removal under 28 U.S.C. § 1446 have been met.

        24.     WHEREFORE, Defendant Chelsea McKinley hereby provides notice that this

action is duly removed.




30
        See H&D Tire & Automotive-Hardware, Inc. v. Pitney Bowes Inc., 227 F.3d 326, 330 (5th Cir. 2000); see
        also St. Paul Reinsurance Co. v. Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998).
31
        Exhibit A, Plaintiff’s Original Petition, at ¶ 60.
32
        Id. at ¶ 59.
33
        Id. at ¶ 57.



                                                     7
      Case 4:19-cv-04105 Document 1 Filed on 10/21/19 in TXSD Page 8 of 8



                                             Respectfully submitted,

                                             /s/ Patrick M. Kemp
                                             Patrick M. Kemp
                                             Texas Bar No. 24043751
                                             Southern District No. 38513
                                             pkemp@smsm.com
                                             Segal McCambridge Singer and Mahoney
                                             100 Congress Ave., Suite 800
                                             Austin, Texas 78701
                                             Telephone: (512) 476-7834
                                             Facsimile: (512) 476-7832

                                             ATTORNEY-IN-CHARGE FOR DEFENDANT
                                             CHELSEA MCKINLEY

OF COUNSEL:

Robert G. Wall
Texas Bar No. 24072411
Southern District No. 1117137
rwall@smsm.com
C Daniel DiLizia
Texas Bar No. 24099800
Southern District No. 2970159
ddilizia@smsm.com
Segal McCambridge Singer and Mahoney
100 Congress Avenue, Suite 800
Austin, Texas 78701
(512) 476-7834
(512) 476-7832 – Facsimile

                                CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the foregoing instrument has been served
electronically via CMRRR this the 21st day of October, 2019 to:

       Andrew A. Woellner                                         #9414 7266 9904 2137 9605 35
       The Potts Law Firm, LLP
       3737 Buffalo Speedway, Ste. 1900
       Houston, TX 77098

                                             /s/ Patrick M. Kemp
                                             Patrick M. Kemp




                                                8
